Citation Nr: 0804217	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-23 244	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for periodontal disease, to 
include as secondary to service-connected grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from April 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

In June 2007, the veteran had been schedule to appear at a 
personal hearing at the RO over which a Veterans Law Judge 
would have presided, however, he failed to appear as 
scheduled.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by 
the veteran as to the issue of entitlement to service 
connection for periodontal disease, to include as secondary 
to service-connected grand mal epilepsy, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2007) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a signed June 2007 statement, the veteran indicated that 
he wished to "drop his appeal for periodontal disease."  As 
the veteran has withdrawn the appeal as to the issue of 
service connection for periodontal disease, to include as 
secondary to service-connected grand mal epilepsy, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Thus, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The claim for entitlement to service connection for 
periodontal disease, to include as secondary to service-
connected grand mal epilepsy, is dismissed.




		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


